Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 08/02/2022 has been entered. Claims 1-20 are currently pending in this application.
Applicant’s arguments, see Pages 11-14, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1 and 14 have been fully considered but they are not persuasive. Applicant states "…The Office Action (on Pages 3-4) indicates that No teaches "a drain electrode (175a and 177a, and/or 175b and 177b in Fig. 20-21 and Fig. 18, [0126-0129])" and "a marker (133d of PX_B in Fig. 21 and Picture 4, [0145])." Nevertheless, No (in Paragraph [0123]) teaches, "The fourth storage electrode 133d may overlap an extension portion 177a of a first drain electrode 175a…According to No's teachings, No's 133d overlaps No's drain electrode 175a/175b to form a capacitor and cannot be spaced from No's drain electrode 175a/175b in a plan view of No's display device. No does not disclose, suggest, or render obvious the structures in the manner claimed in Claim 1…According to at least FIG. 3, FIG. 4, FIG. 5, FIG. 6, and related description in the application, the marker (e.g., M13) protrudes from a first (horizontal) conductive edge of the storage pattern (including CST1); the pixel electrode PE is electrically connected to the drain electrode DE when the portion of the pixel electrode PE (e.g., CL2) is not cut; the pixel electrode PE comprises a branch member PCB 1 that is oblique relative to the first (horizontal) conductive edge of the storage pattern (including CST1); the marker (e.g., M13) overlaps with the branch member PCB L and is spaced from the drain electrode DE in the plan view of the display panel. As can be appreciated from the discussion related to Claim 1, No does not disclose, suggest, or render obvious the features in the manner claimed in Claim 14…". Examiner respectfully disagrees. Claim is the metes and bounds of the invention, the claim 1 only requires that “a drain electrode spaced apart from the source electrode… a pixel layer including a pixel pad portion electrically connected to the drain electrode through a contact hole… a marker…spaced from the drain electrode in the plan view of the display panel”, which is not equal to “a drain electrode spaced apart from the source electrode… a pixel layer including a pixel pad portion electrically connected to the drain electrode only through a contact hole… a marker…spaced from the drain electrode in the plan view of the display panel”. When examining claims, the language of the claims must be interpreted in the broadest reasonable manner (MPEP 2111.01 I.). With broadest reasonable interpretation, the drain electrode 175a only, and/or 175b only in Fig. 20-21 of No can also be interpreted as the drain electrode. 
Therefore, as stated in the rejection of claim 1 below. No teaches that a drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) spaced apart from the source electrode (173a/173b in Fig. 20-21 and Fig. 18, [0126-0129]); a pixel layer (the layer corresponding to 191a/191b/195a/195b/192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) including a pixel pad portion (PP in the Picture 4, which is corresponding to the middle and lower portions of 195a in Fig. 21 and Picture 4) electrically connected to the drain electrode (175a in Fig. 21 and Picture 4) through a contact hole (185a in Fig. 21 and Picture 4), and a marker  spaced (Fig. 21 and Picture 4) from the drain electrode (175a in Fig. 21 and Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4). Similarly, as stated in the rejection of claim 14, No also teaches that the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) is electrically connected to the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) when a portion of the pixel electrode is not cut (Fig. 20-21), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) comprises a branch member (PCB1 and/or PCB2 in Picture 4) that is oblique (Fig. 21 and Picture 4) relative to the first conductive edge of the storage pattern (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4), and wherein the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) overlaps (Fig. 21 and Picture 4) with the branch member (PCB1 and/or PCB2 in Picture 4) and is spaced (Fig. 21 and Picture 4) from the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21 and Picture 4).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by No (US 2015/0187290).
Regarding claim 1, No teaches a display panel (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]) comprising: 
a gate layer (the layer corresponding to 121/124a/124b/131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121-0124]) including a gate pattern (121/124a/124b in Fig. 20-21, Fig. 18, [0121-0122]) including a gate line (121 in Fig. 20-21, Fig. 18, [0121-0122]) and a gate electrode (124a/124b in Fig. 20-21, Fig. 18, [0121-0122]) connected to the gate line (121 in Fig. 20-21, Fig. 18, [0121-0122]), the gate layer (the layer corresponding to 121/124a/124b/131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121-0124]) further including a storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) spaced apart (Fig. 20-21, Fig. 18) from the gate pattern (121/124a/124b in Fig. 20-21, Fig. 18, [0121-0122]); 
a data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]) including a data line (171a/171b in Fig. 20-21 and Fig. 18, [0126-0129]), a source electrode (173a/173b in Fig. 20-21 and Fig. 18, [0126-0129]) connected to the data line (171a/171b in Fig. 20-21 and Fig. 18, [0126-0129]) and a drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) spaced apart from the source electrode (173a/173b in Fig. 20-21 and Fig. 18, [0126-0129]); 
a pixel layer (the layer corresponding to 191a/191b/195a/195b/192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) including a pixel pad portion (PP in the Picture 4, which is corresponding to the middle and lower portions of 195a in Fig. 21 and Picture 4) electrically connected to the drain electrode (175a in Fig. 21 and Picture 4) through a contact hole (185a in Fig. 21 and Picture 4), a pixel connecting portion (PC in Picture 4, which is corresponding to the top portion of 195a in Fig. 21 and Picture 4) extending from the pixel pad portion (PP in the Picture 4, which is corresponding to the middle and lower portions of 195a in Fig. 21 and Picture 4) and at least partially positioned beyond (Fig. 21 and Picture 4) a closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21 and Picture 4) in a plan view of the display panel (Fig. 21), and a pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) electrically connected to the pixel pad portion (PP in the Picture 4) through the pixel connecting portion (PC in Picture 4), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) comprises a connecting branch (PCB1 and/or PCB2 in Picture 4) directly connected (Picture 4) to the pixel connecting portion (PC in Picture 4); and 
a marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) protruding from a first conductive edge (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]), spaced (Fig. 21 and Picture 4) from the drain electrode (175a in Fig. 21 and Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4), and overlapping with (Fig. 21 and Picture 4) the connecting branch (PCB1 and/or PCB2 in Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4).

    PNG
    media_image1.png
    633
    647
    media_image1.png
    Greyscale

Picture 4 (From Fig. 21 of No, US 2015/0187290)

Regarding claims 2-5, 7 and 11, No also teaches the following elements:
(Claim 2) a protrusion (133d of PX_R and PX_C in Fig. 20, [0145]) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) protrudes (Fig. 20) from a second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), overlaps (Fig. 20-21, the 133d overlaps 175a along a tilted direction) a corresponding drain electrode (175a in Fig. 20 and Fig. 18, [0126-0129]) of the data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]), and is wider than (Fig. 20-21) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) in a lengthwise direction (the horizontal direction in Fig. 20) of the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), and the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) is spaced from (Fig. 20-21) the first conductive edge (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]).  
(Claim 3) the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) includes a first extending portion (133a in Fig. 20-21, [0123]) extending in a horizontal direction (Fig. 20-21) and a second extending portion (133b in Fig. 20-21, [0123]) connected to (Fig. 20-21) the first extending portion (133a in Fig. 20-21, [0123]) and extending in a vertical direction (Fig. 20-21), and the marker (133d of PX_B in Fig. 21 and Picture 4, [0145])  protrudes (Fig. 21) from the first extending portion (133a in Fig. 21, [0123]) and is spaced apart (Fig. 21) from the second extending portion (133b in Fig. 21, [0123]).
(Claim 4) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) protrudes (Fig. 20-21) from the first extending portion (133a in Fig. 20-21, [0123]) toward inside (Fig. 21) of the pixel electrode(the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]).
(Claim 5) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) protrudes (Fig. 21) is disposed in one of a first area (Fig. 21), a second area (Fig. 21), a third area (Fig. 21) and a fourth area (Fig. 21) which are divided by a horizontal central line (Fig. 21) of the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21) and a vertical central line (Fig. 21) of the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21).
(Claim 7) the pixel electrode (the pixel electrode corresponding to 192a in Fig. 21) comprises: a first bar portion (Fig. 21) extending in the vertical direction (Fig. 21) and overlapping (Fig. 21) the vertical central line (Fig. 21); a second bar portion (Fig. 21) extending in the horizontal direction (Fig. 20-21) and overlapping (Fig. 21) the horizontal central line (Fig. 21); wherein a section (S1 in Picture 4) of the connecting branch (PCB1 and/or PCB2 in Picture 4) is positioned between (Fig. 21 and Picture 4) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) and the pixel connecting portion (PC in Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4), and wherein the first bar portion (Fig. 21) and is electrically connected through the section (S1 in Picture 4) of the connecting branch  (PCB1 and/or PCB2 in Picture 4) to the pixel connecting portion (PC in Picture 4).
(Claim 11) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) s disposed in one of a first area (Fig. 21) and a second area (Fig. 21) which are divided by a vertical central direction (Fig. 21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 5 above, and in view of Huang (US 2016/0370636).
Regarding claim 9, No teaches that the display panel (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]) comprises a pixel repeating group (Fig. 2, [0066-0070, 0006-0008]) and repeated in the display panel ([0066-0070]). No does not teach that the pixel repeating group including twelve pixels in two pixel rows and six pixel columns, the pixel repeating group includes: a first pixel row including first to sixth pixels sequentially disposed; and a second pixel row including seventh to twelfth pixels sequentially disposed, the first pixel is connected to a first gate line and a second data line, the second pixel is connected to a second gate line and the second data line, the third pixel is connected to the first gate line and a third data line, the fourth pixel is connected to the second gate line and the third data line, the fifth pixel is connected to the second gate line and a fourth data line, the sixth pixel is connected to the first gate line and the fourth data line, the seventh pixel is connected to a third gate line and a first data line, the eighth pixel is connected to a fourth gate line and the first data line, the ninth pixel is connected to the third gate line and the second data line, the tenth pixel is connected to the fourth gate line and the second data line, the eleventh pixel is connected to the fourth gate line and the third data line, and the twelfth pixel is connected to the third gate line and the third data line.
Huang teaches that (Fig. 3, [0023-0024, 0018-0022], Picture 1) a pixel repeating group (Fig. 3, Picture 1, [0024, 0018-0023]) including twelve pixels (Fig. 3) in two pixel rows (Fig. 3) and six pixel columns (Fig. 3), the pixel repeating group (Fig. 3, Picture 1, [0023, 0018-0022]) includes: a first pixel row (Fig. 3, Picture 1) including first to sixth pixels (P11 to P16 in Picture 1) sequentially disposed (Fig. 3, Picture 1); and a second pixel row (Fig. 3, Picture 1) including seventh to twelfth pixels (P21 to P26 in Picture 1) sequentially disposed (Fig. 3, Picture 1), the first pixel (P11 in Picture 1) is connected to a first gate line (G1 in Picture 1) and a second data line (D2 in Picture 1), the second pixel (P12 in Picture 1) is connected to a second gate line (G2 in Picture 1) and the second data line (D2 in Picture 1), the third pixel (P13 in Picture 1) is connected to the first gate line (G1 in Picture 1) and a third data line (D3 in Picture 1), the fourth pixel (P14 in Picture 1) is connected to the second gate line (G2 in Picture 1) and the third data line (D3 in Picture 1), the fifth pixel (P15 in Picture 1) is connected to the second gate line (G2 in Picture 1) and a fourth data line (D4 in Picture 1), the sixth pixel (P16 in Picture 1) is connected to the first gate line (G1 in Picture 1) and the fourth data line (D4 in Picture 1), the seventh pixel (P21 in Picture 1) is connected to a third gate line (G3 in Picture 1) and a first data line (D1 in Picture 1), the eighth pixel (P22 in Picture 1) is connected to a fourth gate line (G4 in Picture 1) and the first data line (D1 in Picture 1), the ninth pixel (P23 in Picture 1) is connected to the third gate line (G3 in Picture 1) and the second data line (D2 in Picture 1), the tenth pixel (P24 in Picture 1) is connected to the fourth gate line (G4 in Picture 1) and the second data line (D2 in Picture 1), the eleventh pixel (P25 in Picture 1) is connected to the fourth gate line (G4 in Picture 1) and the third data line (D3 in Picture 1), and the twelfth pixel (P26 in Picture 1) is connected to the third gate line (G3 in Picture 1) and the third data line (D3 in Picture 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Huang for the system of No since this would help to provide a display panel and a pixel array with a half source driver structure including connecting portions of data lines which penetrate through sub-pixels for enhancing the open ratio of the display panel, and the total efficiency of the display panel can be further enhanced (Huang, [0005, 0028]).

    PNG
    media_image2.png
    717
    979
    media_image2.png
    Greyscale

Picture 1
Regarding claim 10, since No also teaches that in each pixel (Fig. 20-21), another marker (133c in Fig. 20-21, [0123]) is disposed in each (133s is disposed in all of 4 quarters of 192a in Fig. 20-21) of a first area (Fig. 20-21), a second area (Fig. 20-21), a third area (Fig. 20-21) and a fourth area (Fig. 20-21) which are divided by a horizontal central line (Fig. 20-21) of the pixel electrode (the pixel electrode corresponding to 192a only in Fig. 20-21) and a vertical central line (Fig. 20-21) of the pixel electrode (the pixel electrode corresponding to 192a only in Fig. 20-21), No in view of Huang teaches that a first marker corresponding to the another marker of the first pixel is disposed in the second area, a second marker corresponding to the another marker of the second pixel is disposed in the fourth area, a third marker corresponding to the another marker of the third pixel is disposed in the second area, a fourth marker corresponding to the another marker of the fourth pixel is disposed in the fourth area, a fifth marker corresponding to the another marker of the fifth pixel is disposed in the fourth area, a sixth marker corresponding to the another marker of the sixth pixel is disposed in the second area, a seventh marker corresponding to the another marker of the seventh pixel is disposed in the first area, an eighth marker corresponding to the another marker of the eighth pixel is disposed in the third area, a ninth marker corresponding to the another marker of the ninth pixel is disposed in the first area, a tenth marker corresponding to the another marker of the tenth pixel is disposed in the third area, an eleventh marker corresponding to the another marker of the ninth pixel is disposed in the third area, and a twelfth marker corresponding to the another marker of the twelfth pixel is disposed in the first area.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 11 above, and in view of Kim (US 2012/0033170).
Regarding claim 12, No teaches that the pixel electrode (the pixel electrode corresponding to 192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) includes a low pixel electrode (the pixel electrode corresponding to 192b in Fig. 20-21) and a high pixel electrode (the pixel electrode corresponding to 192a in Fig. 20-21). No does not teach that the pixel electrode includes a low pixel electrode disposed at an upper portion of the pixel electrode and a high pixel electrode disposed at a lower portion of the pixel electrode, the pixel pad portion includes a low pixel pad portion configured to apply a data voltage to the low pixel electrode and a high pixel pad portion configured to apply the data voltage to the high pixel electrode, the pixel connecting portion includes a low pixel connecting portion connecting the low pixel electrode and the low pixel pad portion and a high pixel connecting portion connecting the high pixel electrode and the high pixel pad portion, and the low pixel connecting portion is disposed at one of a left side with respect to the high pixel electrode and a right side with respect to the high pixel electrode according to a position of the pixel.
Kim (US 2012/0033170) teaches that (Fig. 17, [0148-0170]) the pixel electrode (Fig. 17, [0150-0152]) includes a low pixel electrode (2170 in Fig. 17, [0150-0152]) disposed at an upper portion (Fig. 17, [0150-0152]) of the pixel electrode (Fig. 17, [0150-0152]) and a high pixel electrode (2160 in Fig. 17, [0150-0152]) disposed at a lower portion (Fig. 17, [0150-0152]) of the pixel electrode (Fig. 17, [0150-0152]), the pixel pad portion (Fig. 17, [0150-0152]) includes a low pixel pad portion (the pad corresponding to TFT02 in Fig. 17, [0150-0152]) configured to apply a data voltage (Fig. 17, [0150-0152]) to the low pixel electrode (2170 in Fig. 17, [0150-0152]) and a high pixel pad portion (the pad corresponding to TFT01 in Fig. 17, [0150-0152]) configured to apply the data voltage (Fig. 17, [0150-0152]) to the high pixel electrode (2160 in Fig. 17, [0150-0152]), the pixel connecting portion (Fig. 17, [0150-0152]) includes a low pixel connecting portion (the long connecting portion overlapping the data lines and corresponding to TFT2 and 2170 in Fig. 17, [0150-0152]) connecting the low pixel electrode (2170 in Fig. 17, [0150-0152]) and the low pixel pad portion (the pad corresponding to TFT02 in Fig. 17, [0150-0152]) and a high pixel connecting portion (the short connecting portion corresponding to TFT1 and 2160 in Fig. 17, [0150-0152]) connecting the high pixel electrode (2160 in Fig. 17, [0150-0152]) and the high pixel pad portion (the pad corresponding to TFT01 in Fig. 17, [0150-0152]), and the low pixel connecting portion (the long connecting portion overlapping the data lines and corresponding to TFT2 and 2170 in Fig. 17, [0150-0152]) is disposed at one (Fig. 17, [0150-0152]) of a left side (Fig. 17, [0150-0152]) with respect to the high pixel electrode (2160 in Fig. 17, [0150-0152]) and a right side (Fig. 17, [0150-0152]) with respect to the high pixel electrode (2160 in Fig. 17, [0150-0152]) according to a position of the pixel (Fig. 17, [0150-0152]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2012/0033170) for the system of No since this would help to improve side visibility (Kim (US 2012/0033170), [0162, 0009]).

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over No (US 2015/0187290) in view of Han (US 2011/0216261) and Kang (KR 20150076750A).
Regarding claim 14, No teaches a method of processing a display panel (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]), the method (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]) comprising: 
forming a marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) overlapping (Fig. 21 and Picture 4) with a pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) in a plan view of the display panel (Fig. 21 and Picture 4), the display panel (Fig. 21 and Picture 4) comprising a gate layer (the layer corresponding to 121/124a/124b/131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121-0124]) including a gate line (121 in Fig. 20-21, Fig. 18, [0121-0122]), a gate electrode (124a/124b in Fig. 20-21, Fig. 18, [0121-0122]), and a storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), comprising a data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]) including a data line (171a/171b in Fig. 20-21 and Fig. 18, [0126-0129]), a source electrode (173a/173b in Fig. 20-21 and Fig. 18, [0126-0129]), and a drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]), and comprising a pixel layer (the layer corresponding to 191a/191b/195a/195b/192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) including the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]); and 
wherein the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) protruding from a first conductive edge (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) is electrically connected to the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) when a portion of the pixel electrode is not cut (Fig. 20-21), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) comprises a branch member (PCB1 and/or PCB2 in Picture 4) that is oblique (Fig. 21 and Picture 4) relative to the first conductive edge of the storage pattern (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4), and wherein the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) overlaps (Fig. 21 and Picture 4) with the branch member (PCB1 and/or PCB2 in Picture 4) and is spaced (Fig. 21 and Picture 4) from the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21 and Picture 4).
No does not teach that the process is repairing the display panel, and cutting between the source electrode and the data line based on a position of the marker to prevent a data voltage from being applied to the pixel electrode or cutting the portion of the pixel electrode based on the position of the marker to prevent the data voltage from being applied to an area of the pixel electrode.
Han teach that a process is repairing the display panel (Fig. 2 and 4-7,[0052-0066]), and cutting between the source electrode and the data line based on a position of the marker to prevent a data voltage from being applied to the pixel electrode or cutting (Fig.5-7,[0053-0054,0063-0066]) a portion of the pixel electrode (the portions corresponding to the  d/c/e in Fig. 5-7,[0053-0054,0063-0066]) to prevent the data voltage from being applied to an area of the pixel electrode ([0053-0054, 0063-0066]).
Kang teaches that (Fig. 13, pages 9-10 of English Translation of KR 20150076750A) cutting (the cutting corresponding to CP2/CP1 in Fig. 13) a portion of an electrode (1020 in Fig. 13) in based on the position of a marker (1321/1312 in Fig. 13) protruded from an adjacent conductive edge (the edge of 820 in Fig. 13) to prevent the data voltage (Fig. 13, pages 9-10) from being applied to an area of the electrode (1020 in Fig. 13).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Han and Kang for the system of No such that the process is repairing the display panel, and cutting a portion of the pixel electrode based on the position of the marker of the system of No to prevent the data voltage from being applied to an area of the pixel electrode. The motivation is to easily repair a pixel defect in which a pixel shines during a black screen image (Han, [0012, 0009]), and it help guiding the cutting point (Kang, page 3, Paragraph 4).
Regarding claims 15-16 and 19-20, No also teaches the following elements:
(Claim 15) a protrusion (133d of PX_R and PX_C in Fig. 20, [0145]) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) protrudes (Fig. 20) from a second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), overlaps (Fig. 20-21) a corresponding drain electrode (175a and 177a in Fig. 20 and Fig. 18, [0126-0129]) of the data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]), and is wider than (Fig. 20-21) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) in a lengthwise direction (the horizontal direction in Fig. 20) of the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), and the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) is not perpendicular to (Fig. 20-21) the first conductive edge (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]).  
(Claim 16) the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) includes a first extending portion (133a in Fig. 20-21, [0123]) extending in a horizontal direction (Fig. 20-21) and a second extending portion (133b in Fig. 20-21, [0123]) connected to (Fig. 20-21) the first extending portion (133a in Fig. 20-21, [0123]) and extending in a vertical direction (Fig. 20-21), and the marker (133d of PX_B in Fig. 21 and Picture 4, [0145])  protrudes (Fig. 21) from the first extending portion (133a in Fig. 21, [0123]) and is spaced apart (Fig. 21) from the second extending portion (133b in Fig. 21, [0123]).
(Claim19) wherein an edge of the branch member (PCB1 and/or PCB2 in Picture 4) extends beyond (Fig. 21 and Picture 4) a closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21 and Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4).
(Claim 20) the marker (133d of PX_B in Fig. 21 and Picture 4, [0145]) is surrounded (Fig. 21 and Picture 4) by a first- direction central line of the pixel electrode (the horizontal central line of the pixel electrode corresponding to 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]), a second-direction central line of the pixel electrode (the vertical central line of the pixel electrode corresponding to 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]), a first-direction section (P1 in Picture 4) of a closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21 and Picture 4), and a second-direction section (P2 in Picture 4) of the closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21 and Picture 4) in the plan view of the display panel (Fig. 21 and Picture 4).

Allowable Subject Matter
Claims 6, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 6, 8, 13 and 18.
Regarding claim 6, none of the prior art discloses or suggests a display panel recited in claim 5, wherein “in a case that the marker is disposed in the first area, a first cutting line is disposed between a closest source electrode and a closest data line from a central point of the pixel electrode in a first diagonal direction which is toward the first area from the central point, in a case that the marker is disposed in the second area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a second diagonal direction which is toward the second area from the central point, in a case that the marker is disposed in the third area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a third diagonal direction which is toward the third area from the central point, and in a case that the marker is disposed in the fourth area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a fourth diagonal direction which is toward the fourth area from the central point” in combination with the other required elements of the claim. 
Regarding claim 8, none of the prior art discloses or suggests a display panel recited in claim 7, wherein “in a case that the marker is disposed in an upper side with respect to the horizontal central line of the pixel electrode, the connecting branch is disposed at an upper portion of the pixel electrode and a second cutting line is disposed below the connecting branch on the first bar portion, and in a case that the marker is disposed in a lower side with respect to the horizontal central line of the pixel electrode, the connecting branch is disposed at a lower portion of the pixel electrode and the second cutting line is disposed above the connecting branch on the first bar portion” in combination with the other required elements of the claim.
Regarding claim 13, none of the prior art discloses or suggests a display panel recited in claim 12, wherein “in a case that the first area is the left side with respect to the vertical central line of the pixel electrode and the marker is disposed in the first area, a portion of the low pixel electrode at the left side with respect to the high pixel electrode is cut, and in a case that the second area is the right side with respect to the vertical central line of the pixel electrode and the marker is disposed in the second area, a portion of the low pixel electrode at the right side with respect to the high pixel electrode is cut” in combination with the other required elements of the claim.
Regarding claim 18, none of the prior art discloses or suggests a display panel recited in claim 1, wherein the marker is surrounded by a first-direction central line of the pixel electrode, a second-direction central line of the pixel electrode, a first-direction section of the closed conductive structure of the storage pattern, and a second-direction section of the closed conductive structure of the storage pattern in the plan view of the display panel, and wherein “the first conductive edge of the storage pattern is positioned between the marker and an edge of the pixel connecting portion in the plan view of the display panel” in combination with the other required elements of the claim.

Claim 17 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 17, none of the prior art discloses or suggests that a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode; wherein “in a case that the marker is disposed in the first area, a first cutting line is disposed between a closest source electrode and a closest data line from a central point of the pixel electrode in a first diagonal direction which is toward the first area from the central point, in a case that the marker is disposed in the second area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a second diagonal direction which is toward the second area from the central point, in a case that the marker is disposed in the third area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a third diagonal direction which is toward the third area from the central point, and in a case that the marker is disposed in the fourth area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a fourth diagonal direction which is toward the fourth area from the central point” in combination with the other required elements of the claim. 
The most relevant reference, No et al. (US 2015/0187290, at least Fig. 20-21) only discloses a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871